Citation Nr: 0427550	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  04-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).  

3.  Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1968 to January 
1971.  He died in December 2002, and the appellant is his 
surviving spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The RO denied entitlement 
to service connection for the cause of the veteran's death, 
DIC pursuant to the provisions of 38 U.S.C.A. § 1151, and DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318.  

The appellant requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in June 2004 
before the undersigned Veterans Law Judge.  A transcript of 
the testimony has been associated with the claims file.

The issues of entitlement to service connection for the cause 
of the veteran's death or to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran died in December 2002, at the age of 52.

3.  During his lifetime, the veteran was granted service 
connected for lumbar spine disability, and a total 
compensation evaluation based on individual umemployability 
(TDIU) had been granted in May 2001.

4.  The veteran was not in receipt of a TDIU for a continuous 
period of at least 10 years prior to his death.


CONCLUSION OF LAW

The claim of entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied as a matter of law.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2003); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


Criteria

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  If, as here, the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2003).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).

A surviving spouse may also be entitled to DIC under 
38 U.S.C.A. § 1318 if the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error (CUE) in previous final RO decisions and certain 
previous final Board decisions.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.


Analysis

The death certificate reflects that the veteran died in 
December 2002, at the age of 52.  He served in Vietnam, and 
was separated from service in January 1971.  He was awarded 
service connection for his lumbar spine disability soon after 
his separation from service, and that disability was 
evaluated as 20 percent disabling for many years.  

A statement from the veteran's employer establishes that he 
worked until April 2001, shortly before he applied for and 
was granted TDIU benefits effective in May 2001.  He sought 
an increased evaluation for his service-connected back 
disability, and a TDIU, in April 2001, and a TDIU was granted 
in May 2001.  The evidence also reflects that he applied for 
and was granted Social Security disability benefits, 
effective in April 2001.

The veteran died in December 2002, less than two (2) years 
after the award of a TDIU became effective.  Since there was 
no application for an increased evaluation for the service-
connected back disability, and no application for TDIU 
benefits, in the 10 years preceding the veteran's death, a 
claim that the veteran would have been in receipt of a TDIU 
for a longer period but for clear and unmistakable error in a 
VA adjudication would not be a valid CUE claim.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim should be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the claim for DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 must be denied as a matter of law.

ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the appellant in 
connection with her appeal in December 2002.  However, the 
Board observes that additional due process requirements may 
be applicable as a result of the enactment of the VCAA and 
its implementing regulations, including on the basis of any 
precedent or guidelines interpreting the VCAA issued after 
the date of this Board Remand.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death or that she 
is entitled to compensation for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
2002).  

In particular, she contends that the cardiovascular disease 
which caused the veteran's death resulted from or was 
materially and substantially accelerated by the pain 
medications VA prescribed for the pain due to the service-
connected back disability.  Alternatively, she contends that 
the VA Medical Center failed to timely and appropriately 
treat his heart disease.  The appeal must be remanded to 
obtain medical opinion relevant to these contentions.  


The Board notes in particular that, although the autopsy 
report establishes that medications prescribed by VA did not 
cause the specific event that led directly to the veteran's 
death, the autopsy report does not address the appellant's 
contentions that the medications prescribed over many years 
caused the cardiovascular disease underlying the terminal 
event.  Under the VCAA, the appellant is entitled to obtain 
opinion regarding that contention.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations, especially notice 
obligations regarding the additional 
claims raised on appeal and to be 
considered for the first time on Remand, 
and any obligations described in 
guidelines issued after this Board 
Remand, have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

3.  The appellant should be advised of 
the evidence and information necessary to 
substantiate each of the claims on 
appeal.  She should be informed as to 
whether she or VA would bear the burden 
of producing or obtaining necessary 
evidence or information currently 
associated with the file, and of the 
appropriate time limitation within which 
to submit any evidence or information.  

The appellant should also be advised 
appropriately as development directed in 
this remand proceeds.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

The appellant should be notified that she 
should submit or identify any evidence 
which is not already of record which she 
believes might be relevant to assist her 
in establishing any claim.  

4.  The VBA AMC should obtain the 
original VA treatment records for the 
veteran, especially those treatment 
records from January 2001 to the date of 
the veteran's death the following year in 
December 2002.  

5.  The VBA AMC should ask the appellant 
to provide the address of each private 
facility at which the veteran was treated 
from January 2001 until his death, 
including the facility in which he was 
hospitalized following an automobile 
accident, and she should identify any 
other private providers or facilities.  
The VBA AMC should obtain the identified 
records.  

6.  The VBA AMC should obtain the records 
underlying the Social Security 
Administration (SSA) benefits 
determination which awarded disability 
benefits in April 2001.

7.  The VBA AMC should afford the 
appellant another opportunity to submit 
any evidence as to the etiology or 
appropriate treatment of the veteran's 
cardiovascular disease.  In any event, 
the appellant should be specifically 
asked to provide or identify any evidence 
in her possession or which she is aware 
may be available that pertains to her 
appeal.

8.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

9.  After the VA and private records 
described above have been obtained, and 
SSA records, if appropriate, the VBA AMC 
should refer the veteran's claims file to 
an appropriate medical specialist for a 
medical review and provision of an 
opinion.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical reviewer prior 
and pursuant to the review.  

The medical reviewer must state what 
evidence he/she reviewed in preparing the 
opinions expressed.  The medical 
specialist must address the following 
medical issues:

a.  Is it at least as likely as not that 
the cardiovascular disease which led to 
the veteran's death was the result of or 
etiologically related to medications 
prescribed for the veteran's service-
connected back disability?

b.  Is it at least as likely as not, that 
the cardiovascular disease which led to 
the veteran's death was proximately 
caused by or accelerated by carelessness, 
negligence, lack of proper skill, error 
in judgment, failure to timely or 
appropriately treat the cardiovascular 
disorder, or similar instance of fault on 
the part of the Department (VA) in 
furnishing hospital care, medical or 
surgical treatment prior to his death in 
December 2002?

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

11.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for the cause of the 
veteran's death, and the claim for 
benefits for the cause of the veteran's 
death pursuant to the provisions of 
38 U.S.C.A. § 1151.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



